Case 1:19-cv-00370-WES-LDA Document 27 Filed 05/28/21 Page 1 of 3 PageID #: 412




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND


  SALVATORE ROMANO, pro se,
      Plaintiff

  v.                                                           C.A. No. 1:19-cv-00370-WES-LDA

  PATRICIA A. COYNE-FAGUE, in her individual
  capacity and official capacity as Director of the Rhode
  Island Department of Corrections; ET AL.,
         Defendants



                       SECOND MOTION FOR ENLARGEMENT OF TIME
                            TO ACCEPT OR DECLINE SERVICE

          NOW COMES Defendant, the State of Rhode Island (the “State”) and hereby moves for

 an enlargement of time to accept or decline service of the Amended Complaint (ECF 21), filed

 by Plaintiff Salvatore Romano (“Plaintiff” or “Romano”). As grounds thereof, the State asserts

 as follows:

 1. On March 30, 2021, the Court ordered the Amended Complaint to be served, pursuant to the

       Agreement on Service between the U.S. District Court for the District of Rhode Island and the

       Rhode Island Attorney General. See March 30, 2021 Text Order. The Court further ordered

       the Attorney General to file a “Notice of Acceptance of Service or a Notice of Declination of

       Service or both if necessary on behalf of the defendant(s) named in the complaint.” See March

       30, 2021 Text Order. See id.

 2. On April 28, 2021, the State filed a motion for enlargement of time to accept or decline service

       by thirty (30) days. See ECF 26.

 3. On May 27, 2021, the Court entered a Text Order granting the State’s Motion and extended

       the time for the State to accept or decline service.


                                                     1
Case 1:19-cv-00370-WES-LDA Document 27 Filed 05/28/21 Page 2 of 3 PageID #: 413




 4. The Amended Complaint names as defendants, approximately forty-three (43) current and

       former Rhode Island officials, officers, and employees in their individual and official

       capacities, from the Office of the Governor, Office of the Attorney General, the Department

       of Corrections, and Rhode Island State Police.1 See ECF 21.

 5. The Amended Complaint is comprised of 124 handwritten paragraphs, many of which are

       illegible and difficult to discern, and provides incomplete or partial names for a number of the

       defendants that Romano attempts to name. See id.

 6. Given the significant number of defendants named and the incomplete information provided

       in the Amended Complaint with respect to many of the names, an enlargement of time is

       necessary for counsel to attempt to identify and contact State Defendants, spanning multiple

       State offices and agencies.

 7. Moreover, many of the defendants named in the Amended Complaint have retired from State

       service and several have relocated out of state.

 8. An enlargement of time is additionally necessary for counsel to attempt to notify each State

       Defendant named and obtain written representation requests, pursuant to R.I. Gen. Laws § 9-

       31-8.

 9. An enlargement of time is further necessary to determine for each State Defendant, whether to

       accept or decline service, pursuant to R.I. Gen. Laws §§ 42-9-6 and 9-31-1, et seq. and the

       Agreement on Service between the U.S. District Court for the District of Rhode Island and the

       Rhode Island Attorney General.




 1
     Romano also names five (5) inmates at the Adult Correctional Institute. See ECF 21.


                                                    2
Case 1:19-cv-00370-WES-LDA Document 27 Filed 05/28/21 Page 3 of 3 PageID #: 414




 10. The undersigned counsel asserts that an enlargement of time is in the interests of judicial

    economy and is necessary because of professional obligations in other matters pending in

    federal and state courts.

 11. This is the State’s Second Request for an enlargement of time.

        WHEREFORE, the State respectfully request that this Honorable Court grant its Motion

 and enlarge the time to file a Notice of Acceptance of Service or a Notice of Declination of Service

 by Ten (10) days.

                                                      Respectfully Submitted,

                                                      STATE OF RHODE ISLAND,
                                                      By:

                                                      PETER F. NERONHA
                                                      ATTORNEY GENERAL

                                                      /s/ Justin J. Sullivan
                                                      Justin J. Sullivan (#9770)
                                                      Special Assistant Attorney General
                                                      OFFICE OF THE ATTORNEY GENERAL
                                                      150 South Main St. Providence, RI 02903
                                                      Tel: (401) 274-4400 | Ext. 2007
                                                      Fax (401) 222-2995
                                                      jjsullivan@riag.ri.gov



                                 CERTIFICATE OF SERVICE

         I hereby certify that on Friday, May 28, 2021 I filed the within document via the ECF
 filing system and that a copy is available for viewing and downloading. I further certify that on
 Friday, May 28, 2021 I mailed a true and accurate copy of the within document via U.S. First
 Class mail, postage prepaid, to the following:

 Salvatore Romano (state prisoner #70936)
 Adult Correctional Institute
 P.O. Box 8249
 Cranston, RI 02920

                                                       /s/Justin J. Sullivan


                                                  3
